 1    TIFFANY & BOSCO, P.A.                              OSBORN MALEDON, P.A.
      Richard G. Himelrick, No. 004738                   Joseph N. Roth, No. 025725
 2
      Seventh Floor Camelback Esplanade II               2929 North Central Avenue
 3    2525 East Camelback Road                           Phoenix, AZ 85012-2793
      Phoenix, Arizona 85016                             Telephone: (602) 640-9000
 4    Telephone: (602) 255-6000                          jroth@omlaw.com
 5    rgh@tblaw.com
                                                         CRAVATH, SWAINE & MOORE LLP
 6    DIETRICH SIBEN THORPE LLP                          Daniel Slifkin (admitted pro hac vice)
      Matthew P. Siben (admitted pro hac vice)           Worldwide Plaza
 7    500 Australian Ave. South, Suite 637               825 Eighth Avenue
 8    West Palm Beach, Florida 33401                     New York, NY 10019
      Telephone: (561) 820-4882                          Telephone: (212) 474-1000
 9    matthew@dstlegal.com                               dslifkin@cravath.com
10    Attorneys for Plaintiffs                           Attorneys for Defendants
11
      [Additional counsel appear on signature            [Additional counsel appear on signature
12    page.]                                             page.]

13

14

15                                   UNITED STATES DISTRICT COURT
16                                             DISTRICT OF ARIZONA
17

18
     Maverick Fund, L.D.C.; Maverick Fund USA,            No. CV-15-01156-PHX-DGC
19   Ltd.; Maverick Fund II, Ltd.; Maverick Neutral
     Fund, Ltd.; Maverick Neutral Levered Fund,           JOINT NOTICE REGARDING
20
     Ltd.; Maverick Long Fund, Ltd.; and Maverick         STATUS OF SETTLEMENT
21   Long Enhanced Fund, Ltd.,                            DISCUSSIONS
22                               Plaintiffs,
23          vs.
24
     First Solar, Inc.; Michael J. Ahearn; Robert J.
25   Gillette; Mark R. Widmar; Jens Meyerhoff;
     James Zhu; Bruce Sohn; and David Eaglesham,
26
                            Defendants.
27

28
 1          On March 13, 2020, the parties conducted good faith settlement discussions
 2   with the assistance of Robert A. Meyer, Esq., pursuant to the Court’s Case
 3   Management Order (Doc. No. 38). The parties jointly submit this report informing
 4   the Court that the parties were unable to reach a settlement of the claims in this
 5   action, and do not believe at the present time that assistance from the Court is needed
 6   in seeking settlement of the case.
 7

 8    DATED: April 30, 2020                  TIFFANY & BOSCO, P.A.
                                             Richard G. Himelrick
 9

10

11
                                             s/ Richard G. Himelrick (with permission)
                                                       Richard G. Himelrick
12
                                             Seventh Floor Camelback Esplanade II
13                                           2525 East Camelback Road
                                             Phoenix, Arizona 85016
14
                                             Telephone: (602) 255-6000
15                                           rgh@tblaw.com

16                                           DIETRICH SIBEN THORPE LLP
                                             Matthew P. Siben (admitted pro hac vice)
17                                           500 Australian Ave. South, Suite 637
18                                           West Palm Beach, Florida 33401
                                             Telephone: (561) 820-4882
19                                           matthew@dstlegal.com
20                                           -and-
21
                                             David A. Thorpe (admitted pro hac vice)
22                                           9595 Wilshire Blvd., Suite 900
                                             Beverly Hills, California 90212
23                                           Telephone: (310) 300-8450
24                                           david@dstlegal.com

25                                           Counsel for Plaintiffs
26

27

28
                                               2
 1   DATED: April 30, 2020   OSBORN MALEDON, P.A.
                             Joseph N. Roth
 2

 3

 4                                       s/ Joseph N. Roth
 5                                        Joseph N. Roth

 6                           2929 North Central Avenue
                             Phoenix, AZ 85012-2793
 7                           Telephone: (602) 640-9000
                             (602) 640-9050 (fax)
 8                           jroth@omlaw.com
 9
                             CRAVATH, SWAINE & MOORE LLP
10                           Daniel Slifkin (admitted pro hac vice)
                             Karin A. DeMasi (admitted pro hac vice)
11                           Lauren M. Rosenberg (admitted pro hac
12                           vice)
                             Worldwide Plaza
13                           825 Eighth Avenue
14
                             New York, NY 10019
                             Telephone: (212) 474-1000
15                           dslifkin@cravath.com
                             kdemasi@cravath.com
16                           lrosenberg@cravath.com
17
                             Counsel for Defendants
18

19

20

21

22

23

24

25

26

27

28
                               3
